Case: 20-50352     Document: 00516528821         Page: 1     Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 20-50352
                                Summary Calendar                            FILED
                                                                     November 1, 2022
                                                                       Lyle W. Cayce
   Robert Foster Harlan, Jr.,                                               Clerk

                                                           Plaintiff—Appellant,

                                       versus

   McLennan County; Sheriff Parnell McNamara; Lewis
   Giles; Rebecca Leibel,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-182


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Robert Foster Harlan, Jr., former McLennan County, Texas, inmate
   # 53052, appeals the dismissal of his civil rights claims as frivolous and for
   failure to state a claim under 28 U.S.C. § 1915(e)(2)(B). Harlan claimed that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50352      Document: 00516528821           Page: 2     Date Filed: 11/01/2022




                                     No. 20-50352


   the system of paralegal assistance and the writing supplies provided by the
   McLennan County Jail were inadequate and, coupled with problems in the
   mailroom, led to the dismissal of an earlier civil rights complaint. Our review
   is de novo. Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005); Legate v.
   Livingston, 822 F.3d 207, 209-10 (5th Cir. 2016).
          Harlan must first establish that he was deprived of his constitutional
   right of access to the courts, regardless of whether the claim is asserted
   against a municipal entity, see Johnson v. Moore, 958 F.2d 92, 94 (5th Cir.
   1992); a supervisory party, see Peña v. City of Rio Grande City, 879 F.3d 613,
   620 (5th Cir. 2018); Estate of Davis ex rel. McCully v. City of N. Richland Hills,
   406 F.3d 375, 381 (5th Cir. 2005); or an individual, see Pratt v. Harris Cnty.,
   Tex., 822 F.3d 174, 180 (5th Cir. 2016). Inmates and pretrial detainees have
   a constitutional right of access to the courts. Lewis v. Casey, 518 U.S. 343,
   346-47 (1996); see also Terry v. Hubert, 609 F.3d 757, 759-62 (5th Cir. 2010).
   However, “prison law libraries and legal assistance programs are not ends in
   themselves, but only the means for ensuring a reasonably adequate
   opportunity to present claimed violations of fundamental constitutional
   rights to the courts.” Casey, 518 U.S. at 351 (internal quotation marks and
   citation omitted). Harlan must “demonstrate that the alleged shortcomings
   in the library or legal assistance program hindered his efforts to pursue a legal
   claim.” Id.
          He has not done so. Harlan submitted his first civil rights suit
   asserting claims against the McLennan County Jail medical staff and others
   in 2019. The district court requested additional facts in support of the claims
   and Harlan was able to timely provide them, even though he allegedly did not
   receive paralegal assistance and encountered difficulties in the mailroom.
   That complaint was dismissed pursuant to § 1915(e)(2)(B), with the district
   court noting that the medical officials, at worst, provided negligent care and
   that nothing in Harlan’s allegations rose to the level of a constitutional



                                           2
Case: 20-50352      Document: 00516528821           Page: 3    Date Filed: 11/01/2022




                                     No. 20-50352


   violation. Harlan needed only to provide actionable facts at that juncture to
   survive dismissal, not legal argument, and does not meaningfully explain why
   the lack of assistance from the paralegal program or inadequate writing
   supplies prevented him from doing so.
          Harlan’s motion for appointment of counsel on appeal is DENIED.
   See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982). Finally, the
   district court’s dismissal of Harlan’s complaint as frivolous and for failure to
   state a claim counts as a strike under § 1915(g). See § 1915(g); see also Coleman
   v. Tollefson, 575 U.S. 532, 537-40 (2015); Adepegba v. Hammons, 103 F.3d 383,
   388 (5th Cir. 1996), abrogated in part on other grounds by Coleman, 575 U.S.
   536-38. A strike was previously imposed based on the district court’s
   dismissal of Harlan’s complaint for failure to state a claim in Harlan v.
   McLennan County Sheriff’s Office, No. 6:19-CV-485 (W.D. Tex. Dec. 20,
   2019). Harlan is WARNED that if he accumulates three strikes, he may not
   proceed IFP in any civil action or appeal filed while he is incarcerated or
   detained in any facility unless he is under imminent danger of serious physical
   injury. See § 1915(g).
          AFFIRMED; SANCTION WARNING ISSUED; MOTION
   DENIED.




                                          3